DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 51-54, 57-58, 60-64, 67-68, 70 are rejected under 35 U.S.C. 102(a)(1) as being disclosed  by Dagtas US 7,136,571.

Regarding claim51, Dagtas disclose a method comprising: receiving a command to play operation on a media content item, wherein the play operation comprises playing a media content item at a first speed that is greater than a normal speed(fig.5 during play mode controller receives fast forward command at step 505); calculating a length of a time window, wherein the length is calculated based on: (a) a duration of a scene of the media content item that is being played when the command is received, and (b) a magnitude of the first speed(); analyzing a segment of audio of the media content item in the time window, wherein the time window starts at the point when the command is received and has a duration that matches the calculated length of the time window, to identify a sub-portion of the segment of audio in the time window(fig.5  analyze audio segments and generate a sub-segments at step 515); (fig. video processor transfers fast forward video segments and selected audio sub-segments to tv, Cln7 line5-17, the sub-segment audio played at normal speed along with  video segment being played fast forward); and in response to initializing the play operation, playing the media content item at the command speed while playing the identified sub-portion of the segment of the audio at a second speed that is slower than the first speed(fig. video processor transfers fast forward video segments and selected audio sub-segments to tv, Cln7 line5-17, the sub-segment audio played at normal speed along with  video segment being played fast forward).

Regarding claim52, Dagtas disclose the method of claim 51, wherein analyzing a segment of audio of the media content item in the time window further comprises accessing a plurality of metadata of the content item, wherein the metadata comprises descriptive information about each respective portion of a plurality of portions of the segment of audio (Cln1 line60-Cln2 line14, category and importance factor associated with each of audio sub-segments, see fig. 4, Cln6 line11-20).

Regarding claim53, Dagtas disclose the method of claim 52, wherein the plurality of metadata further comprises an importance level for each respective portion of the plurality of portions of the segment of audio(Cln1 line60-Cln2 line14, category and importance factor associated with each of audio sub-segments, see fig. 4, Cln6 line11-20).

 (fig.5 the sub-segments are assigned importance factors); and selecting a portion of the plurality of portions of the segment of audio that has an importance level that exceeds the threshold importance level( Cln2 line10-14,audio sub-segments selected according to assigned importance factors, fig. 525).

Regarding claim57, Dagtas disclose the method of claim 51, further comprising: separating video and audio of the content item to create a video stream comprising the video and an audio stream comprising the audio (fig.3 audio segments 311-315);wherein initiating the play operation comprises increasing the playback speed of the video stream(fig.5 during play mode controller receives fast forward command at step 505); and playing the identified sub-portion of the segment of the audio stream at a second speed that is slower than the first speed (fig. video processor transfers fast forward video segments and selected audio sub-segments to tv, Cln7 line5-17, the sub-segment audio played at normal speed along with  video segment being played fast forward).

Regarding calim58, Dagtas disclose the method of claim 57, wherein playing the identified sub-portion of the segment of the audio stream at a second speed that is slower than the first speed comprises: advancing an audio playback position of the audio stream to a position in the audio stream corresponding to the identified sub-portion of audio (fig.5 step 525 the processor coincide the selected audio sub-segment with corresponding video segments); and playing back the identified sub-portion of audio (Cln7 line5-17, the sub-segment audio played at normal speed along with  video segment being played fast forward).

Regarding claim60, Dagtas disclose the method of claim 51, further comprising buffering the identified segment of the audio (fig. 2 buffer 260, Cln5 line22-27).

Claim61 is rejected for similar reason as described in claim51 above. Further discloses input/output circuitry to receive command (see fig. 2 user input) and processing circuitry to perform calculating, analyzing, initializing steps (fig.2 playback device 150).

Claim62 is rejected for similar reason as discussed in claim52 above.
Claim63 is rejected for similar reason as discussed in claim53 above.
Claim64 is rejected for similar reason as discussed in claim54 above.
Claim67 is rejected for similar reason as discussed in claim57 above.
Claim68 is rejected for similar reason as discussed in claim58 above.
Claim70 is rejected for similar reason as discussed in claim60 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 59, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Dagtas  as applied to claims 51-54, 57-58, 60-64, 67-68, 70 above, and further in view of Hopwood et al US 2010/0150520(hereinafter Hopwood).
Regarding claim59, teaches all the limitations of claim51 above but does not teach and Hopwood teaches  the play operation comprises moving a starting position of the time window at a speed corresponding to the first speed([0028-0029], user drags icon10 to the desired position on the timeline).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to initiate a playback at a desired location as in Hopwood such that the user will be able to view the desired portion of the content efficiently.

Claim69 is rejected for similar reason as described in claim59 above.
Allowable Subject Matter
Claims 55-56, 65-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484